Motion for emergency stay granted in part and denied in part, motion to
expedite appeal granted, and Order filed May 6, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00185-CV
                                   ____________

                  NOBLE DRILLING (U.S.) LLC, Appellant

                                        V.

                          ERIC WHEELER, Appellee


                    On Appeal from the 434th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 21-DCV-287270

                                     ORDER

      Before the court is appellant Noble Drilling (U.S.) LLC’s opposed motion for
emergency stay and motion to expedite this appeal. In the motion for emergency
stay, appellant requests the court to stay the trial court’s March 2, 2022 temporary
injunction compelling appellant to pay pre-trial maintenance and cure benefits of
$120.21 per day.1 Appellant has appealed this order and, alternatively, requested
mandamus relief. On April 13, 2022, this court granted temporary relief staying the
March 2, 2022 order pending appellee’s response and further order of the court.
Appellee has filed a response, and appellant has filed a reply in further support of its
motion.

       In appeals from interlocutory orders, this court is authorized to “make any
temporary orders necessary to preserve the parties’ rights until disposition of the
appeal.    Tex. R. App. P. 29.3.            We possess similar authority in original
proceedings. See Tex. R. App. P. 52.10(b). Based on the parties’ filings, we
conclude appellant is entitled to a partial stay of the trial court’s order pending appeal
and consideration of the alternative request for mandamus relief. We also conclude
that expedited consideration is appropriate.

       Accordingly, the court GRANTS IN PART appellant’s motion for emergency
stay. The trial court’s March 2, 2022 order is stayed except to the extent it requires
payment of maintenance benefits of no more than $35.00 per day. All other relief
requested in the motion is DENIED. Further, the court GRANTS appellant’s
motion to expedite the appeal.

                                            PER CURIAM

Panel Consists of Justices Jewell, Zimmerer, and Hassan.




       1
        According to appellant, it has “in good faith[] agreed to pay [appellee its] established
maintenance rate of $35.00 per day,” and it is currently paying that amount.
                                                 2